FOURTH DIVISION
                                 BARNES, P. J.,
                             RAY and MCMILLIAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                     March 17, 2016




In the Court of Appeals of Georgia
 A15A2353. NICHOLS v. THE STATE.

      RAY, Judge.

      Timothy Olan Nichols was charged by indictment with one count of possession

of methamphetamine.1 He filed a motion to suppress the evidence seized during the

execution of a search warrant for a residence, arguing that the affidavit and

application for the search warrant contained insufficient facts to support a finding of

probable cause for the search. The trial court denied the motion to suppress, and

Nichols filed this interlocutory appeal. For the reasons that follow, we reverse.

      On appellate review of a trial court’s decision on a motion to suppress

evidence, we accept the trial court’s ruling on disputed facts unless it is clearly

      1
       Four co-defendants were likewise charged in the indictment. One of the co-
defendants was also charged with the additional offense of possession of tools for the
commission of a crime.
erroneous, but the trial court’s application of the law to undisputed facts is subject to

de novo review. See Chatham v. State, 323 Ga. App. 51, 52 (746 SE2d 605) (2013).

      In Georgia, our law is clear that “[a] search warrant will only issue upon facts

sufficient to show probable cause that a crime is being committed or has been

committed.” (Citation omitted.) State v. Palmer, 285 Ga. 75, 77 (673 SE2d 237)

(2009); OCGA § 17-5-21 (a).

      In determining probable cause for the issuance of a search warrant, the
      issuing magistrate must make a practical, common-sense decision
      whether, given all the circumstances set forth in the affidavit before him,
      including the veracity and basis of knowledge of persons supplying
      hearsay information, there is a fair probability that contraband or
      evidence of a crime will be found in a particular place.


(Footnote omitted.) Chatham, supra at 51. On appeal, we apply a totality of the

circumstances analysis “to determine if the magistrate had a substantial basis for

concluding that probable cause existed to issue the search warrant,” and we are

mindful that “a magistrate’s decision to issue a search warrant based on a finding of

probable cause is entitled to substantial deference by a reviewing court.” (Footnote

omitted.) Id. at 52.




                                           2
      The record shows that an anonymous informant contacted an investigator with

the Worth County Sheriff’s Office with allegations that two residences were being

used to manufacture methaphetamine. The informant had not previously given

information to law enforcement, and the informant’s background was unknown. Over

the course of several weeks, the informant made between 5 and 10 telephone calls to

the investigator to provide information concerning the activity at the residences. The

informant provided the investigator with the number of individuals and a description

of the vehicles that could be found at the residences, and the informant stated that it

had seen blister packs, camp fuel, batteries, empty lye containers, and possible

methamphetamine waste containers in the trash can outside one of the residences. The

informant also stated that it had observed an area of dead vegetation outside one of

the residences, possibly caused by the dumping of methamphetamine waste. The

informant did not report seeing any actual methamphetamine, methamphetamine

production, or anyone using methamphetamine at the residences.

      In response to the informant’s tips, the investigator went to the residences on

several occasions and confirmed that the vehicles matching the description given by

the informant were located there, and the investigator ran the vehicle tags and

checked with the local utilities to confirm who lived at the residences. The

                                          3
investigator also confirmed that there was an area of dead vegetation outside one of

the residences. However, the investigator did not confirm whether items associated

with methamphetamine production were located in the trash can. The investigator ran

a criminal history of the individuals associated with the residences, and he discovered

that an individual who lived at one of the residences had a prior conviction for

unlawful possession of anhydrous ammonia, which is a key component for

manufacturing methamphetamine.

      Relying on the above information, the investigator applied for two search

warrants, one for each of the residences. In regard to the particular search warrant at

issue in this case, the investigator submitted a supporting affidavit averring that he

had probable cause to believe that methamphetamine and items used to manufacture

methamphetamine could be found at the residence. The affidavit states as follows:

      [A] reliable and confidential informant, who has requested to remain
      anonymous, and your affiant, have seen on the property . . . areas where
      chemicals have been dumped causing the death of vegetation on the
      property. Within the past 24 hours the reliable and confidential
      informant has seen blister packs, empty lye containers, destroyed
      batteries, and methamphetamine waste containers on the property, all of
      which are common with the manufacture of methaphetamine.




                                          4
      In addition to the affidavit, the investigator provided sworn testimony to the

magistrate to show that the investigator had corroborated some, but not all, of the

information provided by the informant. Specifically, the investigator corroborated the

information concerning the individuals and vehicles that could be found at the

residence and the fact that there was dead vegetation on the premises.

      During the execution of the warrant at issue, Nichols was found on the

premises and searched, and a small amount of methamphetamine was found in his

pocket. Another small amount of methamphetamine was found inside the residence.

      In his sole enumeration of error, Nichols contends that the trial court erred in

denying his motion to suppress because the affidavit and application for the warrant

were based upon information provided by a confidential informant whose reliability

was not sufficiently demonstrated. We agree.

      Where the State seeks to establish probable cause through information
      provided by an unidentified informant, the informant’s veracity and
      basis of knowledge are major considerations in the probable cause
      analysis. An affidavit [and/or the sworn testimony] submitted in support
      of a search warrant must set forth sufficient facts from which the
      magistrate or judge can independently determine the reliability of both
      the information and the informant.




                                           5
(Punctuation and footnotes omitted; emphasis omitted.) Lyons v. State, 258 Ga. App.

9, 11 (1) (572 SE2d 632) (2002).

      It is undisputed that, prior to the search warrant at issue, the confidential

informant had not assisted law enforcement in any other investigation. But even

where a confidential informant is not shown to be inherently credible or reliable, the

information that the informant provides may be proved trustworthy if portions of the

information are sufficiently corroborated by law enforcement. Id. For the

corroboration to be meaningful, however, “the information corroborated must include

a range of details relating to future actions of third parties not easily predicted. That

is, the tip must include inside information not available to the general public;

otherwise, the corroboration is not sufficiently meaningful to show reliability.”

(Punctuation and footnotes omitted.) Id. at 11-12 (1).

      Here, the investigator only corroborated the information concerning the

individuals, vehicles, and dead vegetation2 that could be found at the residence —

information that was readily available to the general public. Such details were not

sufficient, by themselves, to establish that the informant was a credible source of

      2
         The record fails to establish that any evidence was presented as to what had
killed the vegetation. There was no evidence that chemicals had been poured on the
grass, only supposition of such.

                                           6
information about the alleged criminal activity occurring there. Notably, the

investigator did nothing to independently confirm the informant’s tip that there were

items commonly associated with methamphetamine production in the trash can

outside the residence. In sum, the independent investigation was insufficient to

establish the informant’s reliability to any meaningful degree. See Davis v. State, 214

Ga. App. 36, 37 (447 SE2d 68) (1994) (insufficient corroboration of the informant

where the police simply verified that the house in question was located where the

informant said it was).

      As the application and affidavit for the search warrant in this case contained

insufficient information to allow a finding of probable cause to search the residence,

the trial court erred in denying Nichols’s motion to suppress.

      Judgment reversed. Barnes, P. J., and McMillian, J., concur.




                                          7